Citation Nr: 0519360	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C. § 1151 for the cause of the 
veteran's death as a result of VA medical treatment.

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1975 and died in July 2002.  The appellant is his surviving 
spouse.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.  The Board remanded the case to the RO for 
additional development in February 2004.  That development 
has been accomplished and the case is once again before the 
Board. 


FINDINGS OF FACT

1.  VA has provided all required notice to the appellant and 
has obtained all relevant evidence necessary for the 
equitable disposition of her appeal.

2.  The veteran's certificate of death shows that he died in 
July 2002 as a result of liver cirrhosis.  

3.  It is not shown that VA medical treatment provided the 
veteran in June and July 2002 resulted in any additional 
disability or death or was in any way a factor in causing or 
hastening the veteran's death. 


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1151, on the basis that treatment at VA 
facilities in June and July 2002 caused or contributed to the 
veteran's death, are not met.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, 
3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DIC benefits pursuant to 38 U.S.C. § 
1151 for the cause of the veteran's death as a result of VA 
medical treatment.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The appellant was informed of the evidence needed 
to substantiate her claim by means of a rating decision dated 
in February 2003, a statement of the case (SOC) issued in 
April 2003, a supplemental statement of the case (SSOC) 
issued in April 2005, as well as a September 2002 letter by 
the RO and a February 2004 letter by the Appeals Management 
Center (AMC)  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOC notified the appellant of the relevant law 
and regulations pertaining to her claim.  In addition, the 
letters by the RO and the AMC provided the appellant with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the appellant of the 
evidence it already possessed, described the evidence needed 
to establish the her claim, and specifically identified what 
evidence was needed from the appellant versus what evidence 
VA would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board also finds that all relevant facts have been 
properly developed with respect to the issue on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and her representative.  Pursuant to the Board's 
remand, the RO obtained all relevant treatment records from 
Samaritan Regional Health System.  In addition, a VA 
physician in October 2004 reviewed the claims file and 
provided an opinion as to whether the veteran's treatment by 
VA in June and July 2002 contributed to the cause of his 
death.  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The issue before the Board is entitlement to DIC benefits for 
the cause of the veteran's death as a result of VA medical 
treatment.  The law provides DIC benefits for a spouse of a 
veteran who dies from a service-connected disability.  See 
38 U.S.C.A. § 1310.  A service-connected disability is one 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

The appellant's claim for compensation for DIC benefits for 
the cause of the veteran's death is premised on 38 U.S.C.A. § 
1151.  The current provisions of 38 U.S.C.A. § 1151 provide, 
in pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and - (1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death 
was-- (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability or death from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability or death due to VA treatment that was careless, 
negligent, or otherwise administered in some degree of error 
as set forth above.

The Board has reviewed all the evidence of record, including 
but not limited to the appellant's contentions, treatment 
records from Samaritan Regional Health System, VA treatment 
records, a medical opinion from a VA physician, and the 
veteran's death certificate.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence will be 
summarized where appropriate.

The facts of this case show that the veteran died in July 
2002.  The certificate of death lists the immediate cause of 
death as liver cirrhosis.  An autopsy was not performed.  
Service connection had not been established for any 
disability.  

The appellant's theory in support of her claim is that the 
veteran failed to receive proper treatment at a VA medical 
center on July 9, 2002, which ultimately lead to his death.  
For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim. 

On June 2, 2002, the veteran was seen for complaints of 
increased swelling in his arms and legs with dry skin, a 
rash, and significant pain in his extremities.  It was noted 
that the veteran had a past history of alcohol abuse and 
hepatitis C.  The veteran reported increased swelling in his 
arms and legs over the past three months.  The veteran's 
complaints also included increased weakness, increased 
shortness of breath, and decreased appetite.  He reported 
that he was still drinking.  

A right upper quadrant ultrasound revealed a fatty liver and 
mild portal venous hypertension.  An EKG showed an ejection 
fraction of 67%, trace mitral regurgitation, a moderate 
tricuspid regurgitation, concentric liver ventricular 
hypertrophy, and a normal cortisol.  There was an elevated 
TSH of 8.71 and a low albumin of 1.9.  It was noted that the 
veteran had made three visits to the ATR in the last month 
for the same complaints of increased swelling in his upper 
and lower extremities.  Following a physical examination, the 
diagnostic assessment was "history of alcohol abuse and a 
fatty liver with portal hypertension and hepatitis C, now 
with peripheral pitting edema and fatigue most likely 
secondary to a combination of alcohol abuse and now secondary 
hypothyroidism and hypoalbuminemia."  

The veteran was seen by VA on July 2, 2002, to establish care 
after having been evaluated in the ATR earlier that day.  The 
veteran's chief complaint involved bilateral extremity 
swelling.  It was noted that the veteran had an extensive 
history of alcohol abuse.  It was also noted that his 
symptoms could be attributed to nephritic syndrome, 
hypothyroidism, or low albumin secondary to hepatic disease.  
A physical examination revealed that his upper extremities 
from his shoulders to his hands were swollen two to three 
plus with dry scaly skin.  Pulses were present.  The 
diagnostic assessment was bilateral upper extremity swelling 
secondary to nephritic versus hypothyroid syndrome.  His 
medications included Furosemide, Levothyroxine, and 
Oxycodone. 

On July 9, 2002, the veteran presented to a VA medical center 
requesting pain medication.  It was noted that the veteran 
continued to have swollen hands, flanks, and feet.  A nurse 
practitioner noted that a physician suggested that "HbsAG 
was is the surface antibody recheck liver function tests, 
alpha-fetoprotein, s-pep, PT/INR, comprehensive metabolic 
care will be rechecked today."  The veteran also requested 
to be transferred to Mansfield, as it was only 20 minutes 
from his home.  A primary consult was forwarded.  It was also 
noted that narcotics were not prescribed at this visit.  

On July 11, 2002, the veteran was admitted to Samaritan 
Regional Health System for complaints involving 
uncontrollable pain from a worsening rash and edema for the 
past two days.  An examination revealed swollen legs and 
feet, a blistering, erythematosus rash, and obvious 
discomfort.  The veteran was admitted with a working 
diagnosis of scalded skin syndrome and placed on intravenous 
antibiotics and pain medication.  Over the next 24 hours his 
rash appeared to improve and his pain was controlled with 
intravenous medications.  Laboratory findings revealed 
worsening liver and renal functioning, and an elevated white 
blood count with bandemia.  

On July 13, 2002, the veteran's level of alertness had 
decreased.  He also demonstrated greatly diminished urine 
output.  His ammonia level was high due to chronic liver 
cirrhosis and severe malnutrition.  Unfortunately, the 
veteran died that day due to liver cirrhosis and liver 
failure.  Other accompanying diagnoses included probably 
hepatorenal syndrome, severe malnutrition, oliguria, 
hyperammonemia, and hypoxia.  Following his death, punch 
biopsy results of the rash revealed subepidermal bullous 
dermatosis with nonspecific histopathologic features. 

In October 2004, a VA physician reviewed the claims file and 
offered an opinion as to whether VA medical treatment either 
caused or contributed to the veteran's death.  Based on his 
review, the physician determined that the diagnoses at the 
time of the veteran's death included (1) chronic alcohol 
abuse with alcoholic liver disease, (2) hepatitis C, (3) 
cirrhosis, with portal hypertension secondary to numbers 1 
and 2, (4) renal insufficiency, (5) hepatorenal syndrome, and 
(6) bullous rash with nonspecific histopathologic features.

The physician pointed out that the veteran was stable but in 
poor condition when last seen at the VA medical center, where 
he was receiving care and where follow-up care had been 
arranged.  He developed acute hepatorenal syndrome associated 
with a severe acute blistering bullous eruption of the skin 
for the last two to three days of his life.  The physician 
concurred that the veteran died of liver cirrhosis and liver 
failure.  The physician also noted that scalded skin syndrome 
was rare in adults and usually fatal for infants.  He 
indicated that the veteran's death was a result of end-stage 
liver disease and renal failure secondary to long-standing 
alcohol abuse and Hepatitis C.  He also pointed out that the 
terminal occurrence of the rash and blisters superimposed on 
the severe liver and kidney dysfunction could not have been 
predicted when he was briefly seen on July 9, 2002, while 
seeking pain medication. 

The examiner thus concluded that "It is not as likely as not 
that the veteran's death was caused or contributed to by VA 
medical treatment in June and July of 2002.  It is not as 
likely as not that the proximate cause of his death was 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on VA's part in 
furnishing medical treatment.  It is not as likely as not 
that the proximate cause of death was a reasonably 
foreseeable event." 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to DIC benefits for the cause of the 
veteran's death as a result of VA medical treatment.  As 
noted, a VA physician in October 2004 reviewed the veteran's 
claims file, including VA treatment records prior to his 
death, and concluded that his death was not caused or 
contributed by VA medical treatment.  The Board places 
significant probative value on this opinion, as it was based 
on a review of the entire record, supported by sound 
rationale, and has not been contradicted by any medical 
evidence.  The Court has held that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the VA physician reviewed the 
veteran's claims file, which included the appellant's 
statements in support of her claim, before determining that 
the veteran's death was the result of end-stage liver disease 
and renal failure secondary to long-standing alcohol abuse 
and Hepatitis C, and that it was not as likely as not that 
the veteran's death was caused or contributed to by VA 
medical treatment in June and July of 2002.  She found that 
the proximate cause of the veteran's death was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical treatment.  Further, although the 
examiner opined that it was not as likely as not that the 
proximate cause death was a foreseeable event, she also found 
that the veteran's death was not caused by or contributed to 
by the VA treatment in question.  See 38 C.F.R. § 3.358 
(2004).  Clearly, the governing legal criteria require that 
the death must be caused or contributed to by the VA 
treatment in question, and that proximate cause of the death 
must be either due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, or due to an event that was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151.  Thus, the medical 
evidence clearly establishes that there is no relationship 
between the cause of the veteran's death and VA medical 
treatment. 

The only evidence in support of the appellant's claim is her 
own lay statement.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the appellant possesses the 
medical training and expertise necessary to render an opinion 
concerning the cause of the veteran's death, her lay 
statements are of no probative value in this regard.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board must therefore conclude that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to DIC benefits for the cause of the veteran's death as a 
result of VA medical treatment.  The Board is sympathetic to 
the appellant's loss of her husband but may not go beyond the 
factual evidence presented in this claim to provide a 
favorable determination.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the appellant's claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

The claim of entitlement to DIC benefits pursuant to 38 
U.S.C. § 1151 for the cause of the veteran's death as a 
result of VA medical treatment is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


